NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                    Submitted October 25, 2011
                                     Decided October 25, 2011

                                              Before

                               FRANK H. EASTERBROOK, Chief Judge

                               WILLIAM J. BAUER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge
          
No. 10‐3579

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 4:09‐CR‐40084‐JPG‐1

DENNIS A. NORTH,                                    J. Phil Gilbert,
    Defendant‐Appellant.                            Judge.

                                            O R D E R

        Dennis North pleaded guilty to possessing heroin with intent to distribute, 21 U.S.C.
§ 841(a)(1), after he arranged to sell heroin at a Pizza Hut in Murphysboro, Illinois to a
confidential source working for the Jackson County Sheriff’s Department. He was sentenced
to 204 months’ imprisonment, 16 months above the high end of his guidelines range (151 to
188 months). North filed a notice of appeal, but his newly appointed counsel has concluded
that the appeal is frivolous and seeks permission to withdraw. See Anders v. California, 386
U.S. 738 (1967). North has not accepted our invitation to comment on counsel’s facially
adequate submission, see CIR. R. 51(b). We limit our review to the only potential issue that
counsel discusses. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 
No. 10‐3579                                                                               Page 2

        North has given no indication that he wants his guilty plea vacated, so counsel
properly omits discussion of the adequacy of the plea colloquy or the voluntariness of the
plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002). 

        Counsel does consider challenging the substantive reasonableness of North’s above‐
guidelines sentence but rightly concludes that this challenge would be frivolous. We would
uphold an above‐range sentence so long as the district court reasonably applied the factors
in 18 U.S.C. § 3553(a) and adequately explained the penalty. See United States v. Hill, 645
F.3d 900, 911 (7th Cir. 2011); United States v. Courtland, 642 F.3d 545, 550–51 (7th Cir. 2011).
In this case the court concluded that the § 3553(a) factors weighed in favor of an above‐
range sentence. The court emphasized North’s extensive criminal history, which spanned
more than 40 years and included 8 felony drug convictions, in concluding that a 204‐month
sentence was necessary both to promote respect for the law and to protect the public from
further crimes. See 18 U.S.C. § 3553(a)(2)(A), (C). Despite North’s advancing age—he turned
61 shortly before sentencing—the court reasonably determined that his decades of illegal
behavior demonstrated a likelihood of continued crime even as he reaches an age when
others would stop offending. See United States v. Vallar, 635 F.3d 271, 279–80 (7th Cir. 2011);
United States v. Kincannon, 567 F.3d 893, 901 (7th Cir. 2009); United States v. Bullion, 466 F.3d
574, 577 (7th Cir. 2006). Based on North’s lifetime of crime, the court acted well within its
discretion in imposing an above‐guidelines sentence. See United States v. Perez‐Molina, 627
F.3d 1049, 1050–51 (7th Cir. 2010); United States v. Padilla, 618 F.3d 643, 646 (7th Cir. 2010);
United States v. McKinney, 543 F.3d 911, 914 (7th Cir. 2008); United States v. King, 506 F.3d
532, 537 (7th Cir. 2007).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.